department of the treasury internal_revenue_service washington d c tax exempt ando government entities division uil no legend this is in response to a letter dated date as supplemented by correspondence dated date and date submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations were submitted in connection with your request taxpayer a maintained two individual_retirement_arrangements iras v and w described in sec_408 of the internal_revenue_code the code with company m and company n respectively in taxpayer a converted ira v and ira w into roth iras ira x and ira y respectively through rollover_contributions ira x and ira y are maintained with company m and company n respectively the amounts rolled over to ira x and ira y were sum n and sum o respectively taxpayer a timely filed his calendar_year federal_income_tax return with respect to calendar_year taxpayer a’s modified_adjusted_gross_income exceeded the limit found in code sec_408a in april of taxpayer a engaged a tax preparer to prepare his and federal_income_tax returns at this time taxpayer a was informed that the conversions were made in error because taxpayer a’s modified_adjusted_gross_income for exceeded the this request for section relief was dollar_figure limit found in code sec_408a submitted prior to the service’s discovering taxpayer a’s ineligibility to convert his iras into roth iras based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize his roth iras to traditional iras with respect to your request for relief code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer - code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the lt regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to convert his iras to roth iras since his modified_adjusted_gross_income exceeded dollar_figure taxpayer a timely filed his federal_income_tax return therefore it is necessary to determine whether he is eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayer a was not aware of his ineligibility to convert his traditional iras into roth iras until the preparation of his and calendar_year returns in year upon realizing his mistake taxpayer a requested relief from the service before the service discovered his ineligibility to convert his traditional iras into roth iras the calendar taxable_year is not closed under the statute_of_limitations thus taxpayer a satisfies the requirements of clause i and clause iii of sec_301_9100-3 of the regulations accordingly you are granted an extension of six months from the date this letter is issued to so recharacterize this letter assumes that the above iras qualify as iras within the meaning of code sec_408 at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative should you have any concerns regarding this ruling please contact sinceyg ly yours so- dollar_figurewiéca manager john empl6yee plans technical group tax_exempt_and_government_entities_division cc enclosures notice deleted copy of ruling
